      Case 4:01-cv-01351-JST Document 3372 Filed 07/02/20 Page 1 of 2




     PRISON LAW OFFICE
 1
     DONALD SPECTER (83925)
 2   STEVEN FAMA (99641)
     ALISON HARDY (135966)
 3   SARA NORMAN (189536)
 4   RANA ANABTAWI (267073)
     SOPHIE HART (321663)
 5   1917 Fifth Street
     Berkeley, California 94710
 6
     Telephone: (510) 280-2621
 7   Fax: (510) 280-2704
     dspecter@prisonlaw.com
 8

 9   Attorneys for Plaintiffs

10

11                              UNITED STATES DISTRICT COURT
12
            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
13

14
     MARCIANO PLATA, et al.,                      CASE NO. 01-1351 JST
15

16                Plaintiffs,                     PLAINTIFFS’ ERRATA TO CASE
                                                  MANAGEMENT CONFERENCE
17         v.                                     STATEMENT
18
     GAVIN NEWSOM, et al.,                        Date:     July 2, 2020
19                                                Time:     3 p.m.
                  Defendants.                     Crtrm.:   6, 2nd Floor
20                                                Judge:    Hon. Jon S. Tigar
21

22         In Section IV of the Joint Case Management Conference Statement filed on July 1,
23 2020, Plaintiffs mistakenly used incorrect data regarding numbers of patients and available

24 cell beds. The corrected data does not change any of the points made in that section.

25         Regarding the number of high risk patients in dorms, we used data produced by
26 CCHCS on June 9, 2020 reporting the number of people in dorms who had one or more

27 COVID-19 risk factor(s), instead of data produced by CDCR on June 24, 2020 reporting

28
                                                -1-                             Case No. 01-1351 JST
     PLTFS’ ERRATA TO JOINT CASE MANAGEMENT CONFERENCE STATEMENT
       Case 4:01-cv-01351-JST Document 3372 Filed 07/02/20 Page 2 of 2




 1 the number of patients categorized as “high risk medical” in the dorms. Regarding the

 2 number of empty cells, we used data produced by Defendants on June 11, 2020.

 3 Defendants provided a more comprehensive analysis of empty beds on June 24, 2020.

 4         We apologize for that error, and all inconvenience and problems it has or may have
 5 caused. Section IV of the Joint Case Management Conference Statement, with the

 6 corrected data, is attached hereto as Exhibit A. For the Court’s convenience, we have also

 7 attached a redline, as Exhibit B.

 8
     DATED: July 2, 2020                        PRISON LAW OFFICE
 9

10

11                                          By:      /s/
12                                             Sophie Hart
                                               Attorney for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -2-                           Case No. 01-1351 JST
     PLTFS’ ERRATA TO JOINT CASE MANAGEMENT CONFERENCE STATEMENT
